Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
Suit brought to compel defendants to pay a license as common carriers of gold dust on their branch establishments situated in Sacramento county. The suit is brought on sections seventy-four and seventy-five of the Revenue Act of 1861. (Stat. 442, 443.)
The counsel have strongly illustrated the hardship and injustice of compelling the defendants to pay the license tax on every establishment connected with their business in the various counties of the State, and the practical inconvenience and annoyance to which the requirement gives rise. . But on examining the act in question, the legality of the requirement is as clear as its asserted injustice; and it is not within our province to relieve the defendants from the harsh operation of the law, but only to determine its meaning. Upon proper representation to the legislative department, it cannot be doubted that relief would be granted, if the plausible statement of the counsel be justified by the facts. It is certain we have no power to remedy the grievance complained of.
Judgment affirmed.